Citation Nr: 1446737	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a facial scar on the lip.  

3.  Entitlement to service connection for a facial scar on the chin.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for right foot disorder, to include turf toe.  

6.  Entitlement to service connection for left foot disorder, to include turf toe.  

7.  Entitlement to service connection for right ear tinnitus.   

8.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left ear tinnitus.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2013, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.

At that August 2013 hearing, subsequent to the RO's March 2013 supplemental statement of the case (SSOC), the Veteran submitted an additional lay statement in support of his claim from his mother.  However, the Veteran also submitted a waiver of this statement, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2014).

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  As discussed above, a transcript of the Veteran's August 2013 Travel Board Hearing is of record in Virtual VA.  Virtual VA also includes the Veteran's Cheyenne VA Medical Center (VAMC) and Fort Collins Community Based Outpatient Clinic (CBOC) treatment records.  However, the RO reviewed these treatment records in the March 2013 SSOC.  All other documents in Virtual VA are duplicative of those in VBMS.

The issues of entitlement to service connection for a low back disorder, a right foot disorder, a left foot disorder, and right ear tinnitus; as well as entitlement to increased initial evaluation for left ear tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  On August 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran on the record at his Travel Board Hearing that he wanted to withdraw the issue of entitlement to service connection for bilateral hearing loss.  

2.  The Veteran sustained an in-service facial laceration that left a scar on his lip.  

3.  The Veteran sustained an in-service facial laceration that left a scar on his chin.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the issue of entitlement to service connection for bilateral hearing loss is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for the establishment of entitlement to service connection for a facial scar on the lip have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for the establishment of entitlement to service connection for a facial scar on the chin have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202(b)(1).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).

In the present case, the Veteran and his authorized representative withdrew the issue of entitlement to service connection for bilateral hearing loss on the record at his August 2013 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

Entitlement to Service Connection for Facial Scars

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In light of the favorable decision on the Veteran's claims of entitlement to service connection for facial scars on the lip and chin, the Board finds that all notification and development action needed to fairly adjudicate these appeals have been accomplished.

The Veteran seeks service connection for facial scars on the lip and chin based on in-service injuries.  Specifically, he contends that he lacerated his chin while playing football at Tustin Marine Corps Air Station (MCAS), requiring stitches at Long Beach Naval Hospital.  He also contends that he cut his lip when he tripped and hit his head on an aluminum trash can while serving overseas in Okinawa, and received treatment at Kadena Air Base.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met and these claims will be allowed.

To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

All pertinent medical and lay evidence must be considered in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds that service connection for facial scars on the lip and chin is warranted.  First, the Veteran has reported that he has these scars in his July 2010 claim, January 2011 notice of disagreement, January 2012 statement, April 2012 substantive appeal, and August 2013 Travel Board hearing testimony.  As discussed above, lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition.  Jandreau, 492 F.3d at 1377.  Moreover, the Veteran's representative and the Board objectively noted the presence of these scars at the August 2013 Travel Board Hearing.  

Second, the Veteran's lay statements as listed above are also competent to report on the circumstances surrounding his in-service injuries.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a veteran is competent to report on that of which he or she has personal knowledge).  Each of the Veteran's statements described the same injuries and circumstances surrounding those injuries.  Having had the opportunity to observe the Veteran at a hearing, the Board finds his assertions credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence, and assessment of the demeanor of a witness), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In an April 2012 statement, the Veteran's brother Veteran stated that the Veteran sustained facial lacerations in service.  This tends to corroborate the Veteran's assertions and the other evidence of record does not undermine these assertions.  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Therefore, as the Veteran's lay statements alone are sufficient to establish in-service injury, and the second element of service connection is met.  

Finally, a skin disorder may be the type of condition that lends itself to being capable of such lay observations that would satisfy the nexus requirement.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Veteran has repeatedly stated that his facial scars have been present since his separation from service, and he is competent to report as much.  Jandreau, 492 F.3d at 1377.  In an August 2013 statement, the Veteran's mother provided that his facial scars were not present prior to his entrance into service, and have been present since his return from service.  As a layperson who knew the Veteran both before and after his service, she is competent to report this.  See Layno, 6 Vet. App. at 470.  The other evidence of file does not indicate that the lay evidence of record is not credible, and the Veteran's statements are consistent with the statements by his mother and brother.  Therefore, the third element of service connection is also met.  

The probative evidence of record weighs in favor of the Veteran's claims of entitlement to service connection for his facial scars.  38 C.F.R. § 3.303.  



ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.  

Service connection for a facial scar on the lip is granted.  

Service connection for a facial scar on the chin is granted.  

REMAND

Low Back and Right Foot Disorders

Although the Board regrets the delay, review of the record reveals that further action on the claims is warranted prior to the final adjudication of entitlement to service connection for a low back disorder and a right foot disorder.  

The Veteran asserts that he developed low back and right foot disorders while in service.  He has specifically reported that he injured his back when he locked his keys in the trunk of his car near Tustin MCAS, and that he injured his right foot playing football.  He has also reported treatment at Tustin MCAS for his low back and at the Long Beach Naval Hospital for his right foot.  However, his service treatment records (STRs) are unavailable for review.  

The National Personnel Records Center (NPRC) notified the RO in July 2010 that the Veteran's STRs were lost.  Thereafter, the RO notified the Veteran that his STRs were unavailable.  In September 2010, the Veteran informed the RO that he did not have a copy of his service treatment records.  The RO made further attempts to locate the Veteran's STRs from the Records Management Center (RMC), as well as clinical records directly from the Long Beach Naval Hospital, Tustin MCAS, and Kadena Air Base.  None of these efforts have recovered the STRs.  

However, the NPRC's July 2010 response indicated that the Veteran's service personnel records may be available.  As the Veteran testified at his August 2013 that these injuries required bed rest while he was healing, the service personnel records may reflect a change in his duty status during those periods.  There is no indication that VA has ever attempted to obtain the Veteran's complete service personnel file.  Given the circumstances of this case, the Board finds that a remand is necessary to complete such development.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (holding that VA has a heightened duty to assist a claimant when records are unavailable due to no fault of the veteran or claimant). 

Further, the Board notes that the Veteran testified at his August 2013 hearing that he currently has problems with his back and right foot, and has had these problems since his separation from service.  The VA treatment records further show treatment for low back pain in February 2011 and January 2013.  These lay statements must be considered competent, and are sufficient to trigger an examination.  

A Left Foot Disorder, Right Ear Tinnitus, Left Ear Tinnitus

Finally, the Veteran requested a hearing before the Board at the RO in his April 2012 substantive appeal.  On this VA Form 9, the Veteran selected box 9(a), indicating his intent to appeal all issues in the RO's February 2012 statement of the case (SOC).  The February 2012 SOC covered the issues of entitlement to service connection for bilateral hearing loss, facial scars on the lip and chin, right and left foot disorders, a low back disorder, and right ear tinnitus; as well as the issue of entitlement to increased initial evaluation for left ear tinnitus.  However, the Veteran also wrote a statement on that April 2012 VA Form 9 addressing only the issues of entitlement to service connection for bilateral hearing loss, facials scars on the lip and chin, a right foot disorder, and a low back disorder.  The RO thus readjudicated only those the issues in a March 2013 SSOC.  However, the issues remain on appeal and no hearing has yet been held regarding these issues.  See Evans v. Shinseki, 24 Vet. App. 292, 298 (2011) (holding that if a claimant uses a VA Form 9 and checks box 9A, then all issues listed on the Statement of the Case are on appeal to the Board and it has waived its ability to dismiss any of those issues).  Accordingly, the August 2013 Travel Board Hearing similarly only included testimony on the hearing loss, scars, right foot, and low back issues.  

As the Veteran indicated his intent to appeal all issues addressed in the February 2012 SOC and his desire to give testimony relating to his appeals, the failure to afford the Veteran a hearing on the issues of entitlement to service connection for a left foot disorder, service connection for right ear tinnitus, and increased initial evaluation for left ear tinnitus would amount to a denial of due process.  38 C.F.R. §  20.904(a)(3) (2014).  Further, the Veteran specified on his April 2012 substantive appeal that he desired a Travel Board Hearing, and Travel Board Hearings are scheduled at the RO.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate sources, to include the NPRC and RMC, the Veteran's complete service personnel file.  All records obtained should be associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Cheyenne VAMC and Fort Collins CBOC and obtain and associate with the paper or virtual claims file all outstanding records of treatment, particularly those dated on and after February 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his low back and right foot disorders.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay statements.  

An explanation for all opinions expressed must be provided.  The examiner should presume that the Veteran's lay statements are credible for purposes of this examination.

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's low back disorder is related to his service.  The examiner should address the Veteran's competent lay statements of in-service low back injury and continuous back stiffness in the mornings since separation from service.  

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's right foot disorder is related to his service.  The examiner should address the Veteran's competent lay statements of in-service right foot injury while playing football and aching pain, worse in the rain or humidity, since his separation from service.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

6.  The AOJ should take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge on the issues of entitlement to service connection for a left foot disorder, service connection for right ear tinnitus, and increased initial evaluation for left ear tinnitus in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


